Citation Nr: 1816382	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  06-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, District of Columbia.  Original jurisdiction is held by the RO in Baltimore, Maryland.

This matter was previously before the Board, and, in March 2009, September 2012, June 2013, and July 2016, this matter was remanded for further development.

In July 2016, the Board, in pertinent part, found that the issue of entitlement to service connection for diabetes mellitus was raised by the record in an October 2006 Substantive Appeal, but the Board found that it did not have jurisdiction over the issue and referred the matter to the Agency of Original Jurisdiction (AOJ) for appropriate action pursuant to 38 C.F.R. § 19.9(b) (2017).  The record does not contain a subsequent rating decision by the AOJ adjudicating this issue, and, therefore, it is once again referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The weight of the evidence indicates that the Veteran does not have a current diagnosis of PTSD and did not manifest one during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.  The Veteran was also provided with several VA examinations which the Board finds to be adequate for rating purposes.  

The Board notes that this matter was previously remanded in order to perform the following: to provide the Veteran with additional notifications; to associate additional treatment records with the claims file; and to provide the Veteran with additional VA examinations.  This additional development has been completed in substantial compliance with the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

PTSD

At issue is whether the Veteran is entitled to service connection for PTSD.  The weight of the evidence indicates that the Veteran is not entitled to service connection, because she does not have PTSD.

The Board notes that the Veteran has been previously diagnosed with and granted service connection for acquired psychiatric disorders other than PTSD, which have been assigned a total disability rating; which the Veteran has not appealed or otherwise challenged.  As the Veteran has already been granted her full prayer of relief in this this regard, the Board shall not discuss any claims or symptoms of an acquired psychiatric disorder other than a claim for service connection for PTSD.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304.  In a January 2005 Board decision, the Board found that there was medical evidence diagnosing the Veteran with PTSD.  

The Veteran's treatment records indicate that the Veteran has been previously diagnosed with PTSD and that the Veteran has stated that she was previously diagnosed with PTSD.

The Veteran underwent a VA examination in July 2009.  The examiner, although diagnosing a number of psychiatric conditions and noting a history of PTSD, indicated that the Veteran had not been diagnosed with PTSD.  In an August 2010 addendum to the July 2009 examination the examiner, once again, indicated that the Veteran had not been diagnosed with PTSD.

The Veteran underwent another VA examination in September 2013.  The examiner was unable to opine as to whether the Veteran's acquired psychiatric disorder met the criteria for the diagnosis of PTSD without resorting to mere speculation.

The Veteran underwent another VA examination in December 2017.  The examiner opined that the Veteran does not meet the criteria for PTSD.  The examiner indicated that the previous diagnoses of PTSD contained in the Veteran's medical records ultimately stem from the Veteran's own reports that she had PTSD or are simply provisional diagnoses, and that the Veteran did not manifest the clinical criteria for a diagnosis of PTSD; and that there is no objective evidence to support a diagnosis of PTSD.

The weight of the evidence indicates that the Veteran has not manifested a diagnosis of PTSD.  The Board notes that the Veteran's medical history and statements contain reports of and past treatment for PTSD.  Nevertheless, the Board cannot afford these opinions much weight, because the diagnoses of PTSD are ultimately either based on the Veteran's reports of her medical history or are provisional in nature.  

The Veteran's reports of previously being diagnosed with PTSD cannot be afforded much weight.  The Veteran is competent to report her medical history as well as her symptoms, and the Board finds her reports credible.  Moreover, the Veteran reports that she was trained as a nursing assistant, and, therefore as a medical provider, she is competent to provide some medical opinions.  Nevertheless, the Board must afford more weight to the later opinions of VA examiners, because sometimes, as in this case, higher levels of medical training or expertise are required to constitute competent medical evidence.  See Black v. Brown, 10 Vet. App. 279 (1997) (holding that a nurse was medically competent to provide medical opinions but that further specialized expertise in cardiology was required to provide a competent opinion of a heart condition); see also Winsett v. West, 11 Vet. App. 420 (1998) (affirming a Board decision that afforded greater weight to a VA specialist's opinion over an opinion of the veteran's treating physician by virtue of the specialist's additional expertise).  In this case, two out of the three VA examiners were psychologists and another was a physician.  The Veteran, on the other hand, is a nursing assistant who - despite having knowledge of general medicine beyond the scope of a layman - has no demonstrated expertise or experience practicing, either individually or as a member of team, psychology or psychiatry.

Additionally, any provisional diagnosis, by its very nature, is lacking sufficient facts and data for a confirmed diagnosis, and, therefore, the Board cannot afford much weight to any provisional diagnosis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, VA examiners in July 2009 and September 2013 declined to diagnose the Veteran with PTSD.  Finally in December 2017, the examiner opined that the Veteran did not have a diagnosis of PTSD, because there was no objective evidence that the Veteran met the criteria for PTSD.  As such, the Board finds the opinion persuasive and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  As such, without a current diagnosis of PTSD, the Veteran lacks the evidence necessary to substantiate her claim for service connection.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


